NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                      For  the  Seventh  Circuit
                                                                                                      Chicago,  Illinois  60604  
                                                                                                    Submitted  September  22,  2015*  
                                                                                                     Decided  September  25,  2015  
  
  
                                                                                                                Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  14-­‐‑3070                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
RAMON  MONTAGUE,                                                                                                                 Northern   District   of   Illinois,  
     Plaintiff-­‐‑Appellant,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  11  C  5080  
WEXFORD  HEALTH  SOURCES,  INC.,                                                                                                 George  M.  Marovich,  Judge.  
     Defendant-­‐‑Appellee.  
  
                                                  Order  
                                                       
   Ramon  Montague,  in  prison  following  his  conviction  for  murder,  was  diagnosed  
with  colonic  cancer.  Surgery  was  successful;  the  cancer  had  not  metastasized.  He  sued  
several  prison  physicians  under  42  U.S.C.  §1983,  contending  that  they  violated  the  
Eighth  Amendment  by  delaying  medical  evaluations  and  treatment.  He  also  sued  Wex-­‐‑
ford  Health  Sources,  which  employed  the  physicians  and  manages  medical  care  in  Illi-­‐‑
nois’s  prisons,  contending  that  it  has  a  policy  of  imposing  pointless  delays  on  the  con-­‐‑
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑3070                                                                                        Page  2  

duct  of  medical  procedures  that  occur  outside  the  prison.  The  district  court  first  granted  
judgment  in  favor  of  all  the  individual  defendants  and  then  awarded  summary  judg-­‐‑
ment  to  Wexford,  ruling  that  the  evidence  would  not  permit  a  reasonable  jury  to  find  
that  it  has  a  policy  or  practice  of  pointless  delay.  2014  U.S.  Dist.  LEXIS  102700  (N.D.  Ill.  
July  28,  2014).  Montague  filed  an  appeal  limited  to  Wexford.  
       
     This  circuit  has  held  that  private  corporations  are  treated  the  same  as  public  organi-­‐‑
zations  for  the  purpose  of  the  principle,  announced  in  Monell  v.  New  York  City  Dep’t  of  
Social  Services,  436  U.S.  658  (1978),  that  §1983  does  not  authorize  vicarious  liability.  See,  
e.g.,  Iskander  v.  Forest  Park,  690  F.2d  126  (7th  Cir.  1982);  Hahn  v.  Walsh,  762  F.3d  617  (7th  
Cir.  2014).  Montague  asks  us  to  overrule  Iskander  and  similar  decisions,  but  that  could  
not  do  him  any  good.  There  cannot  be  vicarious  liability  without  primary  liability.  The  
individual  defendants  all  prevailed  in  this  suit,  so  there  is  no  constitutional  tort  for  
which  Wexford  could  be  vicariously  liable.  See  Los  Angeles  v.  Heller,  475  U.S.  796  (1986).  
       
     The  claim  directly  against  Wexford  is  that  it  has  a  policy  of  delaying  referrals  to  (or  
consultations  with)  medical  personnel  outside  the  prison.  It  is  not  clear  why  such  a  pol-­‐‑
icy  would  be  to  Wexford’s  advantage;  unwarranted  delay  in  obtaining  medical  assis-­‐‑
tance  leads  to  medical  complications  that  drive  up  the  eventual  cost.  Moreover,  the  dis-­‐‑
trict  judge  pointed  out  that  most  of  the  outside  referrals  from  Montague’s  prison  are  to  
the  University  of  Illinois  at  Chicago,  which  does  not  charge  Wexford  for  its  services.  
2014  U.S.  Dist.  LEXIS  102700  at  *11.  But  the  main  problem  with  Montague’s  claim,  the  
district  judge  concluded,  is  lack  of  evidence:  Wexford  produced  documents  showing  
the  absence  of  any  policy  of  purposeful  delay—though  it  concedes  that  bureaucratic  is-­‐‑
sues,  and  the  need  to  find  a  time  acceptable  to  the  outside  medical  provider,  sometimes  
yield  unintended  and  unwanted  delay.  (One  week  of  delay  is  built  into  Wexford’s  poli-­‐‑
cy  of  internal  consultation,  but  Montague  does  not  contend  that  Wexford’s  use  of  “col-­‐‑
legial  review”  violates  the  Constitution.)  Against  Wexford’s  documents,  Montague  re-­‐‑
lied  on  his  own  opinion  and  that  of  some  other  inmates.  But  that’s  not  personal  
knowledge  of  Wexford’s  practices,  so  it  does  not  count  as  evidence.  Montague  pointed  
to  a  five-­‐‑month  delay  between  one  referral  and  the  outside  consultation  in  his  own  situ-­‐‑
ation,  but  Wexford  observed  that  the  next  procedure  (a  colonoscopy)  occurred  within  
two  weeks,  and  surgery  occurred  less  than  a  month  after  the  colonoscopy  revealed  a  
cancer.  One  instance  of  apparently  unnecessary  delay  does  not  show  a  policy.  See  Cal-­‐‑
houn  v.  Ramsey,  408  F.3d  375,  380  (7th  Cir.  2005).  
       
     Montague  offered  better  affidavits  in  support  of  a  motion  for  reconsideration—
though  these,  too,  lack  evidence  about  Wexford’s  policies,  as  opposed  to  evidence  that  
some  other  prisoners  experienced  delays.  Wexford  contends  that  most  delays  are  at-­‐‑
tributable  to  the  congested  schedules  of  the  outside  providers.  Montague’s  evidence  is  
No.  14-­‐‑3070                                                                                         Page  3  

consistent  with  that  explanation.  At  all  events,  the  district  court  was  entitled  to  (and  
did)  disregard  this  evidence,  ruling  that  Montague  should  have  presented  it  before  the  
ruling  on  Wexford’s  motion  for  summary  judgment.  Montague  blames  his  lawyer,  but  
errors  and  other  shortcomings  of  counsel  in  civil  litigation  are  imputed  to  the  client  and  
do  not  justify  relitigation.  See,  e.g.,  Choice  Hotels  International,  Inc.  v.  Grover,  792  F.3d  753  
(7th  Cir.  2015)  (collecting  authority).  
      
    We  agree  with  the  district  judge  that  the  record  in  this  suit  would  not  permit  a  rea-­‐‑
sonable  trier  of  fact  to  find  that  Wexford  has  a  policy  or  practice  of  senseless,  and  medi-­‐‑
cally  inappropriate,  delay  in  arranging  for  consultations  and  procedures  outside  prison  
walls.  The  district  court’s  decision  therefore  is  affirmed.